Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
Applicant argues “[t]here is no disclosure in Yoshida of a second solid bus adapter. Instead, Yoshida merely discloses first bus adapters. There is no arrangement shown that is similar to Figure 8 in any of the cited prior art which contemplates a second solid insulation bus adapter having an end to which an insulating plug is attached is connected to the bus connection bushing of the bus tank on a last end side to which an additional board is planned to be arranged in the row.” (Applicant’s remarks of 2/9/21, p. 7).  Applicant application as depicted in their fig. 8 shows element 14 as being both the first solid insulation bus adapter and the second solid insulation bus adapter.  The only difference between the claimed first and second solid insulation bus adapters is that the first solid insulation bus adapter is disposed between two adjacent gas-insulated switchgears and the second solid insulation bus adapter is between a 

    PNG
    media_image1.png
    432
    686
    media_image1.png
    Greyscale

In the Examiner’s rejection of claim 1 using Starck (EP 1463174), a row of switchgears including two gas-insulated switchgears is shown in fig. 1a with a teaching in para. [0026] that “other panels 11 may present.”  In order for the other panels to be present, at least one of the gas-insulated switchgears 11 and the bus connection bushing/first bus adapter FK needs to duplicated.  The Examiner has provided an annotated fig. 1a of Starck, below, having the bus connection bushing FK duplicated so that at least one of the gas-insulated switchgears has a first bus adapter on a first side 

    PNG
    media_image2.png
    655
    380
    media_image2.png
    Greyscale

Since the first and second solid bus insulation adapters 20 of Yoshida (US 2016/0294174) can be of identical to each other and Yoshida discloses a plurality of solid insulation bus adapters 20, then Yoshida does disclose the first and second solid 
The only element that the combination of Starck and Yoshida is missing is an insulating plug, which is taught or suggested by Pfisterer.  This insulating plug would be installed in a free of the second solid insulation bus adapter of Yoshida in the proposed combination of the Starck and Yoshida references when an additional panel of Starck is not present.
It is noted that the European Patent Office rejects claim 1 of the counterpart European patent application 18891169.7 using the same Starck and Yoshida references.  See European search report dated 12/15/20 filed with the IDS filed 1/7/21.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Starck (EP 1463174), Yoshida (US 2016/0294174) and Pfisterer (Cable Systems – Cable fittings for medium voltage networks, Edition 2008, 80 pages retrieved from https://www.cablejoints.co.uk/upload/Pfisterer-Connex-Cable-Systems---Medium-Voltage-Networks.pdf on 12/26/20).
With respect to Claim 1, Starck teaches a gas-insulated switchgear (fig. 1a, 10) comprising a plurality of gas-insulated switchgears (11) arranged in a row (see fig. 1a) in a switchgear width dimension (fig. 1a., left-to-right distance of 11) which is a width direction (fig. 1a., left-to-right distance of 11) of a switchgear enclosure (enclosure of 11), the gas-insulated switchgears each including a circuit breaker tank (14) storing a circuit breaker (“LS”), and a bus tank (13) provided above the circuit breaker tank and storing a bus (“SS”), wherein the bus tank of each of the gas-insulated switchgears arranged in the row is provided with bus connection bushings (fig. 1a, for “FK”) connected to the bus, at respective both ends (see fig. 1a) in the switchgear width dimension, a tank width dimension (fig. 1a., left-to-right distance of 13) of the bus tank in the switchgear width dimension is smaller (¶[0029]) than an enclosure width dimension (fig. 1a., left-to-right distance of 11) of the switchgear enclosure, the bus connection bushings of adjacent ones of the bus tanks are connected to each other via a first bus adapter provided in a space (see fig. 1a, space between 13s) formed by a difference (see fig. 1a) between the enclosure width dimension and the tank width dimension, and a second bus adapter having an end to which an insulating plug is attached is connected to the bus connection bushing of the bus tank on a last end side to which an additional board (¶[0026], “other panels 11 may be present”) is planned to be arranged 
With respect to Claim 3, Starck and Pfisterer disclose the claimed invention except for each of the bus connection bushings is formed such that a part protruding outward of the bus tank has a conductor portion at a center and has an insulating portion covering an outer surface thereof, and the insulating portion has a conical shape tapered toward a tip end.  Yoshida teaches each of the bus connection bushings is formed such that a part (9a) protruding outward of the bus tank has a conductor portion (12) at a center (see fig. 4) and has an insulating portion (13) covering an outer surface (fig. 4, outer surface of 12) thereof, and the insulating portion has a conical shape (15) 
Claims 2 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Starck (EP 1463174), Yoshida (US 2016/0294174), Pfisterer (Cable Systems – Cable fittings for medium voltage networks, Edition 2008, 80 pages retrieved from https://www.cablejoints.co.uk/upload/Pfisterer-Connex-Cable-Systems---Medium-Voltage-Networks.pdf on 12/26/20) and Maroney (US 9,385,493).
With respect to Claim 2, Starck, Yoshida and Pfisterer disclose the claimed invention except for each solid insulation bus adapter has a conductive layer at a surface thereof and has an insulating layer on an inner side thereof.  Maroney teaches each solid insulation bus adapter has a conductive layer (fig. 3, 136) at a surface (fig. 3, outer surface) thereof and has an insulating layer (34) on an inner side (fig. 3, 34 is inside of 136) thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Starck, Yoshida and Pfisterer with the adapter of Maroney for the purpose of providing a means for grounding the bus  (col. 5, ll. 12-14).
With respect to Claim 5, Starck, Pfisterer and Maroney disclose the claimed invention except for each bus connection bushing is formed such that a part protruding outward of the bus tank has a conductor portion at a center and has an insulating 
Claims 4 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Starck (EP 1463174), Yoshida (US 2016/0294174), Pfisterer (Cable Systems – Cable fittings for medium voltage networks, Edition 2008, 80 pages retrieved from https://www.cablejoints.co.uk/upload/Pfisterer-Connex-Cable-Systems---Medium-Voltage-Networks.pdf on 12/26/20) and Inoue (WO 2016/092659 – using US 10,673,212 as English translation).
Starck, Yoshida and Pfisterer disclose the claimed invention except for the bus stored in the bus tank comprises a plurality of buses electrically connected in parallel, and the plurality of buses are connected to each other via a switch.  Inoue teaches the bus (fig. 1, 5,6) stored in the bus tank (3,4) comprises a plurality of buses (5,6) electrically connected in parallel, and the plurality of buses are connected to each other via a switch.  It would have been obvious to one of ordinary skill in the art before the 
Claims 4 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Starck (EP 1463174), Yoshida (US 2016/0294174), Pfisterer (Cable Systems – Cable fittings for medium voltage networks, Edition 2008, 80 pages retrieved from https://www.cablejoints.co.uk/upload/Pfisterer-Connex-Cable-Systems---Medium-Voltage-Networks.pdf on 12/26/20) and Kuroaki (WO 2013/021678).
Starck, Yoshida and Pfisterer disclose the claimed invention except for the bus stored in the bus tank comprises a plurality of buses electrically connected in parallel, and the plurality of buses are connected to each other via a switch.  Kuroaki teaches the bus (fig. 1, 22,23) stored in the bus tank (8) comprises a plurality of buses (22,23) arranged in parallel (see fig. 1), and the plurality of buses are connected to each other via a switch (9,10,11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Starck, Yoshida and Pfisterer with the buses and switch of Kuroaki to provide a bus bar structure to provide redundancy.
Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Starck (EP 1463174), Yoshida (US 2016/0294174), Pfisterer (Cable Systems – Cable fittings for medium voltage networks, Edition 2008, 80 pages retrieved from https://www.cablejoints.co.uk/upload/Pfisterer-Connex-Cable-Systems---Medium-Voltage-Networks.pdf on 12/26/20), Maroney (US 9,385,493) and Inoue (WO 2016/092659 – using US 10,673,212 as English translation).
Starck, Yoshida, Pfisterer and Maroney disclose the claimed invention except for the bus (fig. 1, 5,6) stored in the bus tank (3,4) comprises a plurality of buses (5,6) electrically connected in parallel, and the plurality of buses are connected to each other via a switch.  Inoue teaches the bus (conductors from 11 to 6 for each phase) stored in the bus tank (10a,10b) comprises a plurality of buses (fig. 1, each phase conductor thru 10a &10b) arranged in parallel (see fig 3), and the plurality of buses are connected (see fig. 1, connected via 15c and 7s) to each other via a switch (7s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Starck, Yoshida, Pfisterer and Maroney with the buses and switch of Inoue for the purpose of providing “a double busbar structure to have redundancy, and when failure occurs, one busbar is cut-off and operation is continued with the other busbar” (col. 1, ll. 9-11).  
Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Starck (EP 1463174), Yoshida (US 2016/0294174), Pfisterer (Cable Systems – Cable fittings for medium voltage networks, Edition 2008, 80 pages retrieved from https://www.cablejoints.co.uk/upload/Pfisterer-Connex-Cable-Systems---Medium-Voltage-Networks.pdf on 12/26/20), Maroney (US 9,385,493) and Kuroaki (WO 2013/021678).
Starck, Yoshida, Pfisterer and Maroney disclose the claimed invention except for the bus stored in the bus tank comprises a plurality of buses arranged in parallel, and the plurality of buses are connected to each other via a switch.  Kuroaki teaches the bus (fig. 1, 22,23) stored in the bus tank (8) comprises a plurality of buses (22,23) arranged 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/12/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835